Continuation page.

Applicants’ Proposed Claim
1.	(currently amended) A compound represented by formula (I), a salt thereof, or a hydrate thereof:
A-L-B      (I)
wherein
	A is an Fc region of an immunoglobulin G1 (IgG1) or an Fc region of immunoglobulin G4 (IgG4),
	B is a peptide moiety derived from following peptide (i), (ii) or (iii):
(i) a peptide consisting of an amino acid sequence of an adrenomedullin,
(ii) a peptide that consists of an amino acid sequence of an adrenomedullin and has a disulfide bond formed by two cysteine residues in the amino acid sequence, and
(iii) peptide of (i) or (ii) wherein the peptide has deletion of amino acid residues at positions between one and fifteen from the N-terminus thereof,
	wherein each of the peptides (i), (ii) and (iii) is amidated at the C-terminus thereof and/or has a glycine residue added to the C-terminus thereof,
and
	L is a linking group comprising a peptide having the following amino acid sequence: 	(GGGGS)n (SEQ ID NO:27); or
	a sequence consisting of (GGGGS)n (SEQ ID NO:27) and GGGGK (SEQ ID NO:29),
wherein n is an integer from 2 to 6;
	wherein the Fc region A is linked to the linking group L through a peptide bond formed by the C-terminal carboxyl group of the Fc region A and the N-terminal [Symbol font/0x61]-amino group of the linking group L, and
	the peptide moiety B is linked to the linking group L through a peptide bond formed by the N-terminal [Symbol font/0x61]-amino group of the peptide moiety B and the C-terminal carboxyl group of the linking group L.

/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652